Citation Nr: 1102042	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-14 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury of the hands.

2.  Entitlement to service connection for residuals of cold 
injury of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel





INTRODUCTION

The Veteran had active military service from July 1957 to July 
1961.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, in which the RO denied the Veteran's petition to reopen 
previously denied claims of service connection for residuals of 
cold injury of the hands and feet, finding that no new and 
material evidence had been submitted.

In April 2010, the Board reopened the previously denied claims 
and remanded the case on its merits for further evidentiary 
development and adjudication.  The Board instructed the agency of 
original jurisdiction (AOJ) to provide the Veteran with a VA 
examination and then re-adjudicate the claim.  The AOJ scheduled 
the Veteran for a VA examination, which was conducted in May 
2010.  The Veteran was then provided a supplemental statement of 
the case (SSOC) in September 2010, in which the AOJ again denied 
the Veteran's service connection claims.  There has been 
compliance with the Board's remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).  


FINDINGS OF FACT

1.  The Veteran has neuropathy, hyperemia, and arthralgia of the 
hands that is likely attributable to frostbite he experienced 
during his period of active duty.

2.  The Veteran has neuropathy, hyperemia, and arthralgia of the 
feet that is likely attributable to frostbite he experienced 
during his period of active duty.




CONCLUSIONS OF LAW

1.  The Veteran has neuropathy, hyperemia, and arthralgia of the 
hands that is the result of injury incurred during active duty.  
38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).

2.  The Veteran has neuropathy, hyperemia, and arthralgia of the 
feet that is the result of injury incurred during active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has contended that he has cold injury residuals of 
his hands and feet as a result of his time on active duty.  
Specifically, the Veteran contends that he currently suffers from 
numbness, tingling, and feelings of cold in his hands and feet 
that he asserts developed from exposure to cold during a 
temporary duty (TDY) assignment to Thule, Greenland, during 
service.  The AOJ previously denied the Veteran's claims on the 
basis that it was unable to corroborate the Veteran's contention 
that he had been sent on TDY to Thule, Greenland, and that there 
was no medical evidence in the record to support a diagnosis of 
residuals of cold injury of the Veteran's hands and feet.  

Regarding diagnosis of the Veteran's claimed disabilities, the 
Board first acknowledges that a response to the RO's request for 
records stated that the Veteran's service treatment records were 
"fire-related," or involved in a 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, and are 
therefore unavailable.  The Board notes that VA has heightened 
duties when the Veteran's service treatment records have been 
destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
However, the case law does not establish a heightened benefit-of-
the-doubt standard, only a heightened duty of the Board to 
consider applicability of the benefit-of-the-doubt doctrine, to 
assist the claimant in developing the claim, and to explain its 
decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The 
Veteran, however, has stated in a July 2006 submission to VA that 
he did not seek treatment for his claimed disabilities while in 
service.

Relevant post-service medical evidence consists of records of 
treatment the Veteran has received both from private treatment 
providers and at the Kansas City VA Medical Center (VAMC).  Post-
service medical records from the Kansas City VAMC reflect that 
the Veteran was diagnosed with motor and sensory peripheral 
neuropathy via nerve conduction study and electromyography in 
July 2007.  Records from the Veteran's ongoing treatment at the 
Kansas City VAMC similarly reflect that the Veteran has been seen 
for complaints of tingling in his fingers and toes, as well as 
his feet and hands turning blue in the winter, and of 
"difficulty with feeling of cold" in his hands and feet.  A 
private treatment record dated in July 2004 similarly reflects 
the Veteran's complaints of chronic "cold feet."  

The Veteran was also provided VA examination in May 2010, 
pursuant to the Board's April 2010 remand.  Report of that 
examination reflects that the examiner noted the Veteran's 
complaints of having first experienced problems with his hands 
and feet while serving in Greenland on active duty.  The Veteran 
told the examiner that he experienced frostbite of the hands and 
feet during service but denied having experienced any other 
injuries to his hands or feet.  On physical examination, the VA 
examiner found the Veteran to have decreased sensation in his 
feet and hands, as well as hyperemia of the hands and feet and 
tenderness in the joints of both hands and feet.  The examiner 
diagnosed the Veteran with neuropathy, hyperemia, and arthralgia 
of the hands and feet.  The examiner opined that the Veteran's 
hand and foot disabilities were likely related to his active 
duty, opining that there were no other risk factors in the 
Veteran's history that could have led to the type of disabilities 
from which he now suffers.  In so finding, the examiner noted 
that he had reviewed the Veteran's post-service records from both 
VA and private treatment providers.  

The Veteran has also submitted multiple statements to VA in 
support of his claims.  He has reported on multiple occasions, 
including in an April 2006 written statement, that he was 
stationed in Thule, Greenland, for several months during a 
temporary duty assignment and had to work outside, as the planes 
he was servicing did not fit inside the hangars.  He has further 
stated that the extremely cold temperatures in Thule, to which he 
was exposed without gloves, caused frostbite, which led to 
numbness and tingling in his hands and feet, as well as aching in 
the joints of his hands and feet and a constant feeling of cold 
in the extremities.  Ultimately, the Veteran contends, his 
bilateral hand and foot disabilities were caused by the frostbite 
he experienced while in Thule, Greenland.  The Veteran has 
further submitted statements from two of his service buddies 
addressing the Veteran's TDY assignment to Thule during service.  
In an October 2006 statement, a fellow soldier wrote that he had 
worked with the Veteran on aircraft maintenance and remembered 
that the Veteran had departed on a TDY assignment to Thule in 
January 1959.  Similarly, another of the Veteran's friends from 
service submitted a statement in December 2006 in which he stated 
that he knew the Veteran from home and remembered the Veteran 
receiving TDY orders for Greenland.  The Veteran has also 
submitted a membership card from the "Thule Airmen's Club," 
dated in February 1959, indicating that he was a member of that 
organization.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, 
service connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not 
enough that an injury or disease occurred in service; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

With respect to the Veteran's contention that he experienced cold 
injury of his hands and feet when stationed in Thule, Greenland, 
on TDY assignment during winter months, the Board looks to the 
Veteran's buddy statements, as well as his membership card in the 
"Thule Airmen's Club," in concluding that the Veteran was 
indeed was in Thule, Greenland, while on active duty.  The 
Veteran has further credibly stated on multiple occasions that he 
was exposed to extreme cold while stationed in Thule due to his 
work on the flight line, which was located out of doors due to 
the size of the aircraft on which he worked.  Given this 
evidence, as well as VA's heightened duty to assist in the 
absence of service records as discussed above, the Board concedes 
that the Veteran was indeed in Thule, Greenland, on TDY 
assignment while on active duty and was thus exposed to extreme 
cold temperatures while working outside on the flight line.

Here, the Board is inclined to give considerable weight to the 
findings of the VA examiner who conducted the May 2010 
examination and concluded that the Veteran's hand and foot 
disabilities are more likely than not related to the frostbite 
the Veteran experienced while in Thule, Greenland, on active 
duty.  In this regard, the Board notes that the May 2010 
examiner's opinion is based on both physical examination of the 
Veteran and review of his medical history and records, as well as 
medical literature and the examiner's own expertise.  His 
findings are supported by the July 2007 electromyography, at 
which time the Veteran was noted to complain of numbness and 
tingling in his hands and feet and was diagnosed with motor and 
sensory peripheral neuropathy in the hands and feet.  The Veteran 
has reported that the symptoms of his frostbite residuals, 
including numbness, tingling, and aching in his hands and feet, 
as well as a constant feeling of cold in the extremities, have 
continued from his time in Greenland to the present.  The Board 
thus concludes that the Veteran currently suffers from 
neuropathy, hyperemia, and arthralgia of the hands and feet that 
are related to frostbite he experienced during his time on active 
duty.  Based on the foregoing, the Board finds that service 
connection for the Veteran's neuropathy, hyperemia, and 
arthralgia of the hands and feet is warranted.  See 38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for neuropathy, hyperemia, and 
arthralgia of the hands is granted.

Entitlement to service connection for neuropathy, hyperemia, and 
arthralgia of the feet is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


